                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

KENT FAULKNER,                            )
                                          )
                    Plaintiff,            )
                                          )
v.                                        )              Case No. CIV-19-1173-D
                                          )
JOEL MCCURDY,                             )
et al.,                                   )
                                          )
                    Defendants.           )

                                         ORDER

      Plaintiff Kent Faulkner, a state prisoner, brought this civil rights action under 42

U.S.C. § 1983 against Defendants Joel McCurdy, Mike McDougal, Scott Crow, and Terri

Sample. 1 The matter was referred to United States Magistrate Judge Gary M. Purcell for

initial proceedings in accordance with 28 U.S.C. § 636(b)(1)(B) and (C).

      On January 26, 2021, the magistrate judge issued a Supplemental Report and

Recommendation, where he recommended Defendant Scott Crow’s Motion to Dismiss

[Doc. No. 23], as converted to a motion for summary judgment, be granted. See Supp. Rep.

and Rec. [Doc. No. 30].

      Plaintiff timely filed an Objection. [Doc. No. 34]. In his Objection, Plaintiff presents

no persuasive argument or authority that would cause this Court to reject the magistrate

judge’s conclusions. To the extent Plaintiff attempts to introduce new arguments in his



1
 Plaintiff sued Defendant McCurdy in his individual and official capacities. Plaintiff
voluntarily dismissed his claims against McCurdy on June 15, 2021. Plaintiff sued
Defendant McDougal in his individual and official capacities.
objection, the Court notes that “[i]ssues raised for the first time in objections to the

magistrate judge’s recommendation are deemed waived.” Marshall v. Chater, 75 F.3d

1421, 1426 (10th Cir. 1996).

       The Court has reviewed the entirety of the Report and Recommendation, as well as

the case record, and fully concurs in the Report and Recommendation. Therefore, the

Court, having conducted a de novo review, finds that Plaintiff’s Objection should be

overruled, and hereby ADOPTS the Supplemental Report and Recommendation [Doc. No.

30] in its entirety.

       IT IS THEREFORE ORDERED that Defendant Scott Crow’s Motion to Dismiss

[Doc. No. 23] is GRANTED. A separate judgment shall be entered accordingly.

       IT IS SO ORDERED this 14th day of July, 2021.




                                            TIMOTHY D. DeGIUSTI
                                            Chief United States District Judge




                                           2
